DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submissions filed on 4/6/20 and 6/2/20 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,602,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-14, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 8,389,092) in view of Long (US 8,205,748).
Regarding claims 1-2, 4-7 and 18-19, Andersson (figs. 1 and 7) discloses a package comprising:

the absorbent tissue paper material comprising at least a structured tissue material, i.e., a TAD (Through-Air-Dried), the stack 1, when in said package, having a selected packing density (when compressed for packing) and exerting a force along the height of said stack towards the packaging, the packaging encircling said stack so as to maintain said stack in a compressed condition with said selected packing density (col. 10, lines 31-36 and col. 11, lines 1-12).
Andersson further discloses the tissue material having a density between 0.08 and 0.20 g/cm3 (col. 10, lines 64-66) but fails to disclose the packing density being 0.30 to 0.55 kg/dm3.
However, Long teaches compressing tissue sheets such that the compressed stack height is at least about 20%-70% less than the uncompressed stack height (col. 5, lines 16-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have compressed the stack of tissue of Andersson, from 20%-70% less than the uncompressed stack height, for the predictable result of using less shelf space, as taught by Long in col. 3, lines 54-65.
If compressing the stack of tissues of Andersson by 20-70% (as taught by Long) does not give a packing density of 0.30 to 0.35 kg/dm3, compressed packing is a results 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the packing density of the stack of the modified Andersson 0.30 to 0.35 kg/dm3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding said packing density being > 0.20 and 0.35 kg/dm3 and said package having a piston imprinting load at 3 mm imprint level (IM3) and a piston imprinting load at 10 mm imprint level (IM10), wherein IM10/I1M3 is greater than 3; or Application No. 


said packing density being > 0.35 and 0.65 kg/dm3 and said package having a piston imprinting load at IM3 and a piston imprinting load at IM10, wherein IM10/IM3 is greater than 4; or
 the packing density and piston imprinting load as claimed in claims 4-7, it is noted that the package of the modified Anderssson would inherently have claimed ratio and force since the package is made of the same material and has the same packing density as the instant invention.
Regarding claim 8, Andersson further discloses said stack 1 is a stack of folded absorbent tissue paper material (col. 1, lines 5-9).
Regarding claim 9, Andersson further discloses said folded absorbent tissue paper material being a continuous web material (col. 12, lines 57-63).

Regarding claim 11, Andersson further discloses said packaging encircling said stack 1 at least in a direction along the height direction of said stack (fig.7).
Regarding claims 12-13, the modified Andersson fails to disclose said packaging being of a material displaying a tensile strength in a direction along the height H of the stack of 1.5-10 kN/m2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the material of the packaging of the modified device of Andersson, a material displaying the claimed strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, the modified Andersson fails to disclose said packaging being made of a paper, non-woven or plastic material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the material of the packaging of the modified device of Andersson, of a paper, non-woven or plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 20-21, Andersson (figs. 1 and 7) discloses a package comprising:

the absorbent tissue paper material comprising at least a structured tissue material, i.e., a TAD (Through-Air-Dried), wherein the absorbent tissue paper material has a density of 0.08 and 0.20 g/cm3 (col. 10, lines 64-66),
the stack 1, when in said package, having a selected packing density (when compressed for packing) and exerting a force along the height of said stack towards the packaging, the packaging encircling said stack so as to maintain said stack in a compressed condition with said selected packing density (col. 10, lines 31-36 and col. 11, lines 1-12).
Andersson fails to disclose the packing density being 0.30 to 0.55 kg/dm3.
However, Long teaches compressing tissue sheets such that the compressed stack height is at least about 20%-70% less than the uncompressed stack height (col. 5, lines 16-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have compressed the stack of tissue of Andersson, from 20%-70% less than the uncompressed stack height, for the predictable result of using less shelf space, as taught by Long in col. 3, lines 54-65.
If compressing the stack of tissues of Andersson by 20-70% (as taught by Long) does not give a packing density of 0.30 to 0.35 kg/dm3, compressed packing is a results 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the packing density of the stack of the modified Andersson 0.30 to 0.35 kg/dm3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, Anderson further discloses the stack being a stack of folded absorbent tissue paper material (col. 1, lines 5-9).
 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 8,389,092) in view of Long (US 8,205,748) further in view of Allwein (US 6,510,945).
The modified Andersson fails to disclose the packaging being close by an adhesive seal, an ultrasonic seal or a heat seal. 
However, Allwein teaches edge portions of a packaging of compressed material being secured together by heat welding, ultrasonic welding or adhesive bonding (col. 4, lines 56-61).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have secured the packaging of the modified Andersson by adhesive, heat or ultrasonic welding, as taught by Allwein, for the predictable result of keeping the material in a compressed state until use. 
Response to Arguments
Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive. 
Appellant argues that a height that is 70% less than the uncompressed stack height (the starting height in Long) is still a minimally compressed stack. 
However, the office action clearly states that “If compressing the stack of tissues of Andersson by 20-70% (as taught by Long) does not give a packing density of 0.30 to 0.35 kg/dm3, compressed packing is a results effective variable with the results being taking up less space and/or obtaining a predetermined number of sheets into a stack of a predetermined size as taught by Long and further disclosed by Andersson in col. 10, lines 31-33”. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Applicant further argues that the claimed packing density results in some permanent deformation. However, the fact that applicant has recognized another advantage (i.e., permanent deformation) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further states that “applicant has surprisingly discovered an optimum range of compression/range of packing density between the elastic phase and plastic phase”. However, it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
Regarding the claimed imprint ratio, applicant further states the office is relying on what appears to be official notice.  The examiner is not relying on official notice. 
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735